DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "ambient" in claim 1 is a relative term which renders the claim indefinite.  The term "ambient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites fermenting for more than five hours and Claim 10 recites fermenting for .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanamoto et al. (US 5,395,635).
Regarding Claim 13:  Yanamoto discloses a cocoa nib product [col. 2, lines 4-10].
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2009/0130284).
Regarding Claim 13:  Miller discloses chocolate products and cocoa nibs [abstract; 0023].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamoto et al. (US 5,395,635) in view of Kealey (US 6,015,913), Deboer (WO 2008/109637), and Peterson et al. (US 2004/0161511).
Regarding Claims 1, 9, 10:  Yanamoto discloses a method of making cocoa nibs by obtaining cocoa beans with pulp present [col. 2, lines 4-10].  Yanamoto discloses fermenting the cocoa beans for less than about two days [col. 2, lines 17-21].  Yanamoto discloses drying the fermented beans in the sun or hot air for 6 days [col. 2, lines 53-56; Ex. 3].  
	Yanamoto does not disclose winnowing.
Yanamoto does not disclose course grinding in a range of 10 to 40°C and fine grinding at and ambient temperature to a size of 60 um or less to form a paste. 
Kealey discloses winnowing cocoa nibs from shells [col. 2, lines 39-47; claim 1].  Kealey discloses that is conventional in the art to initial grind (coarse) and then final grind (fine) cocoa nibs after winnowing [col. 3, lines 14-19].  Kealey discloses cold milling in order to retain polyphenols in the cocoa [col. 15, lines 20-24].
Deboer discloses grinding cocoa nibs at below 15°C or 10 to 15°C [pg. 7].  Deboer discloses producing a particle size of about 20 µm [pg.11].  Deboer discloses that the product is in liquor powder form [pg. 15].
Peterson discloses coarse grinding cocoa nibs 100 to 200 µm followed by fine milling at 40°C to 40µm [0009]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Yanamoto to include the step of winnowing the cocoa nibs as in Kealey since winnowing removes undesirable cocoa shells from the cocoa nibs.
Further it would have been obvious to incorporate steps of cold coarse and fine grinding as in Kealey in order to reduce the particle size of the cocoa nibs to a range that is useful in the production of chocolate.
Further it would have been obvious to modify Yanamoto to include the step of milling at below 15°C or 10 to 15°C as in Doboer in order to prevent the cocoa butter portion of the cocoa 
Further it would have been obvious to modify modified Yanamoto to coarse milling to 100 to 200 µm and fine milling to 40 µm as in Peterson in order to produce a smooth texture in the cocoa.
Regarding the time for drying, Yanamoto discloses 6 days in the sun and air, 	however it would have been obvious to modify the number of days for drying depending on the desired moisture content and appearance of the cocoa nibs since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 8:  Yanamoto as modified disclosed as discussed above in claim 1.  
Peterson discloses coarse grinding cocoa nibs 100 to 200 µm followed by fine milling at 40°C to 40µm [0009]. 
Deboer discloses producing a particle size of about 20 µm [pg.11].
It would have been obvious to reduce the particle size to about 20 µm as in Deboer in order to produce products with a desirable texture and flavor development [Deboer pg. 9].
Regarding Claim 13:  Yanamoto discloses a cocoa nib product [col. 2, lines 4-10].
Regarding Claims 14 and 15:  Yanamoto discloses as discussed above in claim 13.  Yanamoto does not disclose the constituents as listed in the claims. Yanamoto can be said to contain constituents presents in raw cocoa especially where Kealey teaches retention of those characteristics.
Kealey in Tables 2, 3, and 5 disclose varying levels of polyphenols in cocoa beans in various states.  Kealey discloses cold milling in order to retain polyphenols in the cocoa [col. 15, lines 20-24].
However, the breadth of the amounts of components cover every possible plant variety of cocoa beans.  It is Applicants’ burden to show that ranges are not anticipated or are non-obvious.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 16:  Yanamoto discloses as discussed above in claim 13.  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 16 has been considered regarding its disclosure of cocoa product.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 17:  Yanamoto discloses as discussed above in claim 13.  Yanamoto discloses that the nibs are not roasted [claim 1 and 3].

 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 18:  Yanamoto discloses as discussed above in claim 13.  Yanamoto discloses wherein constituents have not been separated [claim 1 and 3].
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 18 has been considered regarding its disclosure of cocoa product.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 19:  Yanamoto discloses as discussed above in claim 13.  Yanamoto discloses examples where cocoa is not treated with an alkali [claim 1 and 3].
However, Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 19 has been considered regarding its disclosure of cocoa product.
In re Thorpe, 777 F.2d 695, 698.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yanamoto et al. (US 5,395,635) in view of Kealey (US 6,015,913), Deboer (WO 2008/109637), and Peterson et al. (US 2004/0161511) as applied to claim 1 above and in further view of Dunning et al. (US 3,544,328).
Regarding Claim 11:  Yanamoto discloses as discussed above in claim 1. Yanamoto does not disclose comprising the step of melting the fine ground cacao by heating at a low steady temperature.
Dunning discloses conching chocolate and discloses melting ground cocoa nib [claims 1-4].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Yanamoto to include the step of melting the ground cocoa in order to produce chocolate.
Claims 1, 12, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2009/0130284) in view of Yanamoto et al. (US 5,395,635), Kealey (US 6,015,913), Deboer (WO 2008/109637), and Peterson et al. (US 2004/0161511).
Regarding Claims 1 and 12:  Miller discloses a method of making chocolate products and cocoa nibs having a red hue [abstract; 0023].  Miller discloses the cocoa nibs as under-fermented [abstract].  Miller discloses grinding the cocoa nibs to a paste [claim 12].  Miller discloses drying the ground nibs [claim 12].   

Miller does not disclose winnowing.
Miller does not disclose course grinding in a range of 10 to 40°C and fine grinding at and ambient temperature to a size of 60 um or less to form a paste. 
Miller does not disclose drying for a period of 3 weeks or more. 
Yanamoto discloses fermenting the cocoa beans for less than about two days [col. 2, lines 17-21].  Yanamoto discloses drying the fermented beans in the sun or hot air for 6 days [col. 2, lines 53-56; Ex. 3].  
Kealey discloses winnowing cocoa nibs from shells [col. 2, lines 39-47; claim 1].  Kealey discloses that is conventional in the art to initial grind (coarse) and then final grind (fine) cocoa nibs after winnowing [col. 3, lines 14-19].  Kealey discloses cold milling in order to retain polyphenols in the cocoa [col. 15, lines 20-24].
Deboer discloses grinding cocoa nibs at below 15°C or 10 to 15°C [pg. 7].  Deboer discloses producing a particle size of about 20 µm [pg.11].  Deboer discloses that the product is in liquor powder form [pg. 15].
Peterson discloses coarse grinding cocoa nibs 100 to 200 µm followed by fine milling at 40°C to 40µm [0009]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Miller to ferment for the time as disclosed in Yanamoto in order to impart flavors on the cocoa.
Further it would have been obvious to modify Miller to include a step of winnowing the cocoa nibs as in Kealey since winnowing removes undesirable cocoa shells from the cocoa nibs.

Further it would have been obvious to modify Miller to include the step of milling at below 15°C or 10 to 15°C as in Doboer in order to prevent the cocoa butter portion of the cocoa nibs from melting and in order to preserve the polyphenol content as Kealey disclosed that low temperatures preserve polyphenols.
Further it would have been obvious to modify modified Miller to coarse milling to 100 to 200 µm and fine milling to 40 µm as in Peterson in order to produce a smooth texture in the cocoa.
Further, it would have been obvious to modify the drying step of Miller to include drying in the air for 6 days as in Yanamoto in order to prevent the formation of bitter flavors [Miller col. 3, lines 40-54].
Regarding the time for drying, Yanamoto discloses 6 days in the sun and air, however it would have been obvious to modify the number of days for drying depending on the desired moisture content and appearance of the cocoa nibs since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 13:  Miller discloses a method of making chocolate products and cocoa nibs having a red hue [abstract; 0023].
Regarding Claims 14 and 15:  Miller as modified discloses as discussed above in claim 13.  Miller does not disclose the constituents as listed in the claims.  Miller can be said to contain constituents presents in raw cocoa especially where Kealey teaches retention of those characteristics.
Kealey in Tables 2, 3, and 5 disclose varying levels of polyphenols in cocoa beans in various states.  Kealey discloses cold milling in order to retain polyphenols in the cocoa [col. 15, lines 20-24].

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/            Primary Examiner, Art Unit 1793